Exhibit 10.1

[Execution]

AMENDMENT NO. 7

TO LOAN AND SECURITY AGREEMENT

AMENDMENT NO. 7 TO LOAN AND SECURITY AGREEMENT, dated as of August 29, 2008
(this “Amendment”), by and among Wachovia Bank, National Association, in its
capacity as agent pursuant to the Loan Agreement (as hereinafter defined) acting
for and on behalf of the financial institutions which are parties thereto as
lenders (in such capacity, “Agent”), the financial institutions which are
parties to the Loan Agreement as lenders (individually, each a “Lender” and
collectively, “Lenders”), C&D Technologies, Inc., a Delaware corporation
(“Borrower”), C&D Charter Holdings, Inc., a Delaware corporation (“Charter”),
and C&D International Investment Holdings Inc., a Delaware corporation
(“International” and together with Charter, each individually a “Guarantor” and
collectively, “Guarantors”). All capitalized terms used herein shall have the
meanings assigned thereto in the Loan Agreement unless otherwise defined herein.

W I T N E S S E T H :

WHEREAS, Agent, Lenders, Borrower and Guarantors have entered into financing
arrangements pursuant to which Lenders (or Agent on behalf of Lenders) have made
and may make loans and advances and provide other financial accommodations to
Borrower as set forth in the Loan and Security Agreement, dated December 7,
2005, by and among Agent, Lenders, Borrower and Guarantors (as amended by
Amendment No. 1 to Loan and Security Agreement, dated March 30, 2006, Consent,
Waiver, Amendment No. 2 to Loan and Security Agreement, dated as of June 14,
2006 and Consent, Amendment No. 3 to Loan and Security Agreement, dated as of
December 21, 2006, Amendment No. 4 to Loan and Security Agreement, dated as of
April 13, 2007, Amendment No. 5 to Loan and Security Agreement, dated as of
July 20, 2007, and Consent and Amendment No. 6 to Loan and Security Agreement,
dated August 30, 2007, as the same may hereafter be further amended, modified,
supplemented, extended, renewed, restated or replaced, the “Loan Agreement”),
and the other agreements, documents and instruments at any time executed and/or
delivered in connection therewith or related thereto, including, but not limited
to, this Amendment (all of the foregoing, together with the Loan Agreement, as
the same now exist or may hereafter be amended, modified, supplemented,
extended, renewed, restated or replaced, being collectively referred to herein
as the “Financing Agreements”);

WHEREAS, Borrower and Guarantors have requested that Agent and Lenders agree to
certain amendments to the Loan Agreement and Agent and Lenders are willing to
agree to such amendments, subject to the terms and conditions contained herein;
and

WHEREAS, by this Amendment, Borrower, Guarantors, Agent and Lenders desire and
intend to evidence such consent and amendments;

NOW, THEREFORE, in consideration of the foregoing, the mutual agreements and
covenants contained herein, and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
agree as follows:



--------------------------------------------------------------------------------

1. Definitions. All terms used herein which are defined in the Loan Agreement
and not otherwise defined are used herein as defined therein.

2. Amendment of Defined Terms.

2.1. The definition of “Eligible Accounts” in Section 1.42 of the Loan Agreement
is hereby amended to delete subsection (m) in its entirety and substitute the
following therefor:

“(m) the aggregate amount of such Accounts owing by (i) a single account debtor
other than Emerson Electric Company or its subsidiaries does not constitute more
than fifteen (15%) percent of the aggregate amount of all otherwise Eligible
Accounts and (ii) Emerson Electric Company and its subsidiaries does not
constitute more than twenty five (25%) percent of the aggregate amount of all
otherwise Eligible Accounts; (but in either case, the portion of the Accounts
not in excess of the applicable percentages may be deemed Eligible Accounts);”

2.2. The definition of “Equipment Availability” in Section 1.47 of the Loan
Agreement is hereby deleted in its entirety and the following substituted
therefor:

““Equipment Availability” shall mean the lesser of (a) $5,000,000 and
(b) eighty-five (85%) percent of the net forced liquidation value of Eligible
Equipment, in each case reduced on the first day of each calendar month
commencing September 1, 2008, by one thirty-sixth (1/36th) of such lesser
amount.”

2.3. The definition of “Letter of Credit Limit” in Section 1.88 of the Loan
Agreement is hereby amended to delete the reference therein to “$15,000,000” and
substitute “$20,000,000” therefor.

3. Additional Definition. The Loan Agreement is hereby amended to include, in
addition and not in limitation, the following definition:

““Eligible Equipment” shall mean, as to each Borrower, Equipment owned by such
Borrower and included in the most recent appraisal of Equipment received by
Agent in accordance with the requirements hereof, which Equipment is in good
order, repair, running and marketable condition (ordinary wear and tear
excepted) and in each case acceptable to Agent in good faith based on the
criteria set forth below. In general, Eligible Equipment shall not include
(a) Equipment at premises other than those owned or leased and controlled by any
Borrower, except any Equipment which would otherwise be deemed Eligible
Equipment that is not located at premises owned and operated by any Borrower may
nevertheless be considered Eligible Equipment as to locations which are leased
by a Borrower if either Agent shall have received a Collateral Access Agreement
from the owner and lessor of such location, duly

 

2



--------------------------------------------------------------------------------

authorized, executed and delivered by such owner and lessor or Agent shall have
established such Reserves in respect of amounts at any time payable by any
Borrower or its affiliates to the owner and lessor thereof as Agent shall
determine in good faith; (b) Equipment subject to a security interest or lien in
favor of any person other than Agent except those permitted hereunder that are
subject to an intercreditor agreement in form and substance reasonably
satisfactory to Agent between the holder of such security interest or lien and
Agent; (c) Equipment located outside the United States of America; (d) Equipment
that is not subject to the first priority, valid and perfected security interest
of Agent; (e) damaged or defective Equipment or Equipment not used or usable in
the ordinary course of such Borrower’s business as presently conducted;
(f) office equipment or motor vehicles; or (g) Equipment which constitutes
fixtures. The criteria for Eligible Equipment set forth above may only be
changed and any new criteria for Eligible Equipment may only be established by
Agent acting in good faith based on either: (A) an event, condition or other
circumstance arising after the date hereof, or (B) an event, condition or other
circumstance existing on the date hereof to the extent Agent has no written
notice thereof from any Borrower prior to the date hereof, in either case under
clause (A) or (B) which adversely affects or could reasonably be expected to
adversely affect such Equipment in any material respect in the good faith
determination of Agent.”

4. Fees. Section 3.2 is hereby amended to delete the chart therein and
substitute the following therefor:

 

    

Quarterly Average

Excess Availability

   Unused Line
Fee Percentage  

Tier 1

   Greater than $45,000,000    .375 %

Tier 2

   Less than or equal to $45,000,000 and greater than $35,000,000    .375 %

Tier 3

   Less than or equal to $35,000,000 and greater than $25,000,000    .375 %

Tier 4

   Equal to or less than $25,000,000    .375 %

5. Sale of Assets, Consolidation, Merger, Dissolution, Etc. Section 9.7(b)(ii)
is hereby amended to delete the reference therein to “$750,000” and substitute
“$4,000,000” therefor.

6. Indebtedness. Section 9.9(b) of the Loan Agreement is hereby amended to
delete the reference therein to $4,000,000 and substitute $15,000,000 therefor.

7. Consent. Subject to the terms and conditions contained herein, Agent and
Lenders hereby consent to the increase in the indebtedness of the Joint Venture
to the JV Lender from

 

3



--------------------------------------------------------------------------------

RMB 40 million to RMB 160 million. “Joint Venture” and “JV Lender” shall have
the meanings assigned to them in the Consent and Amendment No. 3 to Loan and
Security Agreement dated December 21, 2006.

8. Representations, Warranties and Covenants. Borrower and Guarantors represent,
warrant and covenant with and to Agent and Lenders as follows, which
representations, warranties and covenants are continuing and shall survive the
execution and delivery hereof, and the truth and accuracy of, or compliance with
each, together with the representations, warranties and covenants in the other
Financing Agreements, being a continuing condition of the making of Loans by
Lenders (or Agent on behalf of Lenders) to Borrower:

8.1. neither the execution, delivery and performance of this Amendment, or any
other Financing Agreements in connection herewith, nor the consummation of the
transactions herein or therein contemplated, are in contravention of law or any
indenture, agreement or undertaking to which any Borrower or Guarantor is a
party or by which any Borrower or Guarantor or its property are bound, or
violates any provision of the Certificate of Incorporation or By-Laws (or
similar governing documents) of any Borrower or Guarantor;

8.2. as of the date of this Amendment, no Default or Event of Default exists or
has occurred and is continuing;

8.3. this Amendment and each other agreement or instrument to be executed and/or
delivered by any Borrower or Guarantor in connection herewith or therewith have
been duly authorized, executed and delivered by all necessary action on the part
of such Borrower or Guarantor which is a party hereto and thereto and, if
necessary, its stockholders or equity holders, as the case may be, and is in
full force and effect as of the date hereof, and the agreements and obligations
of each Borrower and Guarantor contained herein and therein constitute legal,
valid and binding obligations of such Borrower or Guarantor enforceable against
it in accordance with their terms, except as such enforceability may be limited
by bankruptcy, insolvency, moratorium or similar laws limiting creditors’ rights
generally and by general equitable principals; and

8.4. no action of, or filing with, or consent of any Governmental Authority, and
no approval or consent of any other party, is required to authorize, or is
otherwise required in connection with, the execution, delivery and performance
by any Borrower or Guarantor of this Amendment, or the transactions contemplated
hereby.

9. Conditions Precedent. The effectiveness of the amendments contained herein
shall only be effective upon the satisfaction of each of the following
conditions precedent in a manner reasonably satisfactory to Agent:

9.1. Agent shall have received counterparts of this Amendment, duly authorized,
executed and delivered by Borrower, Guarantors and Lenders;

9.2. Agent shall have received a true and correct copy of any consent, waiver or
approval to or of this Amendment, which any Borrower or Guarantor is required to
obtain from any other Person, and such consent, approval or waiver shall be in
form and substance reasonably satisfactory to Agent;

 

4



--------------------------------------------------------------------------------

9.3. Agent shall have received the fee referred to in Section 10 hereof in
immediately available funds; and

9.4. after giving effect to this Amendment, no Default or Event of Default shall
exist or have occurred and be continuing.

10. Amendment Fee. In consideration of the amendments set forth herein, Borrower
shall pay to Agent for the ratable benefit of Lenders, and Agent may, at its
option, charge any loan account of Borrower maintained by Agent, a fee in the
amount of $225,000, which fee shall be part of the Obligations and shall be
fully earned and payable as of the date hereof.

11. General Release. Each Borrower and Guarantor may have certain Claims (as
hereinafter defined) against the Released Parties (as hereinafter defined)
regarding or relating to the Loan Agreement or the other Financing Agreements.
Agent, the Lenders, Borrower and Guarantors desire to resolve each and every one
of such Claims in conjunction with the consummation of the transactions
contemplated by this Amendment and thus each Borrower and Guarantor makes the
release contained in this Section 11. In consideration of Agent’s and Lenders’
entering into this Amendment and agreeing to the substantial concessions as set
forth herein, each Borrower and Guarantor hereby fully and unconditionally
releases and forever discharges Agent and each Lender and their respective
directors, officers, employees, subsidiaries, branches, affiliates, attorneys,
agents, representatives, successors and assigns and all persons, firms,
corporations and organizations acting on any of their behalves (collectively,
the “Released Parties”), of and from any and all claims, allegations, causes of
action, costs or demands and liabilities, of whatever kind or nature, from the
beginning of the world up to and including the date on which this Amendment is
executed, whether known or unknown, liquidated or unliquidated, fixed or
contingent, asserted or unasserted, foreseen or unforeseen, matured or
unmatured, suspected or unsuspected, anticipated or unanticipated, which such
Borrower or Guarantor has, had, claims to have had or hereafter claims to have
against the Released Parties by reason of any act or omission on the part of the
Released Parties, or any of them, occurring prior to the date on which this
Amendment is executed, in any way affecting, concerning or arising out of or
founded upon this Amendment, the Loan Agreement or any of the other Financing
Agreements, including all such loss or damage of any kind heretofore sustained
or that may arise as a consequence of the dealings among the parties arising
from, in connection with or related to the administration or enforcement of the
Loans, the Obligations, the Loan Agreement or any of the other Financing
Agreements (collectively, all of the foregoing are the “Claims”). Each Borrower
and Guarantor represents and warrants that it has no knowledge of any claim by
it against the Released Parties or of any facts or acts or omissions of the
Released Parties which on the date hereof would be the basis of a claim by such
Borrower or Guarantor against the Released Parties which is not released hereby.
Each Borrower and Guarantor represents and warrants that the foregoing
constitutes a full and complete release of all Claims.

12. Effect of This Amendment. This Amendment and the instruments and agreements
delivered pursuant hereto constitute the entire agreement of the parties with
respect to the subject matter hereof and thereof, and supersede all prior oral
or written communications, memoranda, proposals, negotiations, discussions, term
sheets and commitments with respect to the subject matter hereof and thereof.
Except as expressly provided herein, no other changes, modifications or consents
to the Financing Agreements are intended or implied, and in all other respects
the

 

5



--------------------------------------------------------------------------------

Financing Agreements are hereby specifically ratified, restated and confirmed by
all parties hereto as of the effective date hereof. To the extent that any
provision of the Loan Agreement or any of the other Financing Agreements is
inconsistent with the provisions of this Amendment, the provisions of this
Amendment shall control.

13. Further Assurances. Each party shall execute and deliver such additional
documents and take such additional action as may be requested by the other party
to effectuate the provisions and purposes of this Amendment.

14. Governing Law. The rights and obligations hereunder of each of the parties
hereto shall be governed by and interpreted and determined in accordance with
the internal laws of the State of New York but excluding any principles of
conflicts of law or other rule of law that would cause the application of the
law of any jurisdiction other than the laws of the State of New York.

15. Binding Effect. This Amendment shall be binding upon and inure to the
benefit of each of the parties hereto and their respective successors and
assigns.

16. Counterparts. This Amendment may be executed in any number of counterparts,
but all of such counterparts shall together constitute but one and the same
agreement. In making proof of this Amendment, it shall not be necessary to
produce or account for more than one counterpart thereof signed by each of the
parties hereto. Delivery of an executed counterpart of this Amendment by
telecopier or other method of electronic transmission shall have the same force
and effect as delivery of an original executed counterpart of this Amendment.
Any party delivering an executed counterpart of this Amendment by telecopier or
other method of electronic transmission also shall deliver an original executed
counterpart of this Amendment, but the failure to deliver an original executed
counterpart shall not affect the validity, enforceability, and binding effect of
this Amendment as to such party or any other party.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

6



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered by their authorized officers as of the day and year first
above written.

 

AGENT

     BORROWER      C&D TECHNOLOGIES, INC.

WACHOVIA BANK, NATIONAL

ASSOCIATION, as Agent

    

By:

  

/s/ Georgios Kyvernitis

     By:   

/s/ James D. Dee

Title:

   Director      Title:    Vice President

LENDERS

     GUARANTORS

WACHOVIA BANK, NATIONAL

ASSOCIATION

     C&D CHARTER HOLDINGS, INC.

By:

  

/s/ Georgios Kyvernitis

     By:   

/s/ John Brawner

Title:

   Director      Title:    President

WELLS FARGO FOOTHILL, LLC

    

C&D INTERNATIONAL INVESTMENT

HOLDINGS INC.

By:

  

/s/ Mark Bradford

     By:   

/s/ John Brawner

Title:

   Vice President      Title:    President

 

7